Name: Political and Security Committee Decision (CFSP) 2015/1965 of 27 October 2015 on the acceptance of Switzerland's Contribution for the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/4/2015)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Europe;  politics and public safety
 Date Published: 2015-10-31

 31.10.2015 EN Official Journal of the European Union L 287/67 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/1965 of 27 October 2015 on the acceptance of Switzerland's Contribution for the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/4/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (1), Whereas: (1) Pursuant to Article 10(3) of Decision 2014/486/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the acceptance of the proposed contributions to EUAM Ukraine by third States. (2) The Civilian Operations Commander recommended that the PSC accept the proposed contribution from Switzerland to EUAM Ukraine and consider the contribution as significant. (3) Switzerland should be exempted from financial contributions to the operational budget of EUAM Ukraine, HAS ADOPTED THIS DECISION: Article 1 Third States' contributions 1. The contribution from Switzerland to EUAM Ukraine is accepted and is considered to be significant. 2. Switzerland is exempted from financial contributions to the operational budget of EUAM Ukraine. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 October 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 217, 23.7.2014, p. 42.